Order filed June 27, 2013




                                       In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-13-00147-CV
                                  __________

                 IN THE MATTER OF THE ESTATE OF
                 TERRY GLENN ARNOLD, DECEASED


                 On Appeal from the County Court at Law No. 2
                              Ector County, Texas
                       Trial Court Cause No. 20598-11


                                     ORDER
      On April 1, 2013, G. Brad Carter filed a notice of appeal from a judgment
entered on December 17, 2012. Upon receipt of the docketing statement and the
notice of appeal, this court wrote Carter and informed him that his notice of appeal
appeared to be untimely under TEX. R. APP. P. 26.1. We requested that Carter
respond and provide a reasonable explanation for the failure to timely file the
notice of appeal. Carter filed a response indicating that he did not receive notice of
the trial court’s judgment until January 7, 2013, which was twenty-one days after
the entry of such judgment, that he timely filed a motion for new trial, and that his
notice of appeal was filed within ninety days of the date that he received notice of
the trial court’s judgment. We abate this appeal.
      TEX. R. CIV. P. 306a provides that, if within twenty days after a judgment is
signed, a party adversely affected by it has neither received the required notice nor
acquired actual knowledge of the judgment, the appellate deadlines shall begin to
run from the date that such party received notice or acquired actual knowledge of
the rendition of judgment. TEX. R. CIV. P. 306a.4; see also TEX. R. APP. P. 4.2(a).
In order to establish the application of the rule, the adversely affected party must
“prove in the trial court, on sworn motion and notice, the date on which the party
or his attorney first either received a notice of the judgment or acquired actual
knowledge of the signing and that this date was more than twenty days after the
judgment was signed.” TEX. R. CIV. P. 306a.5; see also TEX. R. APP. P. 4.2(b).
After hearing the motion, the trial court shall sign a written order indicating the
date when the party first received notice or acquired actual knowledge of the
signing of the judgment. TEX. R. APP. P. 4.2(c).
      Carter has not presented to this court any finding by the trial court reflecting
the date that he received notice or acquired actual knowledge of the judgment.
Therefore, we will abate this appeal to provide Carter an opportunity to file with
the trial court the appropriate motion and obtain the requisite findings from that
court. The trial court clerk is directed to furnish the trial court’s findings to this
court by July 29, 2013. Upon receipt of the trial court’s findings, this appeal will
be reinstated.
      The appeal is abated.
                                                    PER CURIAM
June 27, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

                                          2